 

Case: 2:20-mj-00591-EPD Doc #: 1 Filed: 08/28/20 Page: 1 of 6 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio
United States of America
v.

Jovanni AGUIAR VIERA

cant, 1120" M\- Cal

ee eee ee

Defendant(s)

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 08/26/2020 in the county of Franklin in the
___ Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
21 USC Section 846 Conspiracy to possess with intent to distribute over 400 grams of a mixture or

substance containing a detectable amount of Fentany!|

This criminal complaint is based on these facts:

See attached affidavit, which is incorporated by reference.

@ Continued on the attached sheet.

Sworn to before me and signed in my presence.

et 6/0 ja20

City and state: Columbus, Ohio

 
Case: 2:20-mj-00591-EPD Doc #: 1 Filed: 08/28/20 Page: 2 of 6 PAGEID #: 2

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Anthony D. Martin, (hereafter referred to as affiant) being duly sworn depose and state:
INTRODUCTION

I am a Special Agent of the Drug Enforcement Administration (DEA) assigned to the Detroit
Field Division, Columbus District Office. As such, I am an “investigative or law enforcement
officer” of the United States within the meaning of Title 18 U.S.C.§ 2510(7), that is, an officer of
the United States empowered by law to conduct criminal investigations and make arrests for
offenses enumerated in Title 18 U.S.C.§ 2516. Your affiant has been employed by the DEA
since June, 2018. Your affiant is empowered to investigate, to make arrests with or without
warrants and to execute search warrants under the authority of Title 21 U.S.C. § 878.

Prior to being employed by the DEA your affiant was employed by the Ohio State Highway
Patrol from September, 2012 until June, 2018. During this time, your affiant has accumulated the
following training and experience:

(a) I graduated from the DEA Academy located at the FBI Academy, Quantico, Virginia. I
received approximately 16 weeks of specialized narcotics related training. The training
included controlled substances identification, narcotics related investigative techniques,
interview and interrogation training, preparation of search warrants, tactical application
of narcotics enforcement, surveillance and electronic monitoring techniques and money
laundering investigations.

(b) During the course of my law enforcement career I have had experience in debriefing
defendants; interviewing participating witnesses, cooperating individuals and other
persons who have personal knowledge and experience regarding the amassing, spending,
conversion, transportation, distribution, and concealment of records and proceeds of
trafficking in controlled substances.

(c) As a DEA agent an Ohio State Trooper, I have participated in the execution of numerous
search warrants at the residences and businesses of narcotics traffickers, safe houses,

crack houses, and have participated in numerous arrests for drug related offenses. I have
drafted numerous search warrants.

(d) As a DEA agent, I have participated in investigations targeting individuals and
organizations trafficking heroin, cocaine, cocaine base (“crack”), marijuana,
methamphetamine and other controlled substances as defined in 21 U.S.C.§801.

(e) During the course of my law enforcement career, I have completed the following training;
Ohio State Highway Patrol Training Academy (February 2013), Commercial Motor
Vehicle Criminal Interdiction Training (December 2013), DEA’s Basic Narcotic
Investigator course (September 2016), Motor Vehicle Criminal Interdiction

Page Lof5
Case: 2:20-mj-00591-EPD Doc #: 1 Filed: 08/28/20 Page: 3 of 6 PAGEID #: 3

Association/El Paso Intelligence Center training (August 2016, August 2017), Ohio
Narcotics Association Regional Coordinating Officers training (October 2016, October
2017), Ohio Narcotics Association Regional Coordinating Officers Basic
Drug/Undercover Investigations course (April 2017), Basic Clandestine Lab (September
2017)

The information set forth in this affidavit comes from your affiant’s personal involvement
in this investigation, as well as information provided to your affiant by other law enforcement
officers. This affidavit is intended to show only that there is sufficient probable cause for the
requested criminal complaint and does not set forth all of my knowledge about this investigation.

PROBABLE CAUSE

1. Since April, 2020, DEA Columbus has been investigating the drug trafficking
activities of Abel PARDO RODRIGUEZ, Gilberto FLORES, Jovanni AGUIAR VIERA and
Willis CRUZ (PARDO RODRIGUEZ Drug Trafficking Organization (DTO). PARDO
RODRIGUEZ and FLORES have been identified as facilitators, possessors and distributors of
large amounts of fentanyl, and heroin in the Columbus, OH area. AGUIAR VIERA has been
identified as a narcotics courier, possessor and distributor of large amounts of fentanyl, and
heroin in the Columbus, OH area. CRUZ has been identified as an aftermarket hidden
compartment builder to conceal large amounts of fentanyl, and heroin in route to the Columbus,
OH and eastern United States area. Your affiant, or other investigators assigned to this case, have
interviewed a confidential sources (CS), regarding the PARDO RODRIGUEZ DTO. The CS’s
information has been corroborated by your affiant, and or other investigators assigned to this
case. This corroboration was achieved through a combination of a traffic stop, parcel
interdictions, physical surveillance, geo location data, administrative subpoenas and various
other sources.

2. The CS indicated that PARDO RODRIGUEZ was working in the Columbus, Ohio
area and distributing large amounts of narcotics. Information gained from various sources during
the course of the investigation indicated that the PARDO RODRIGUEZ DTO receives narcotics
via parcels and vehicles that contain aftermarket hidden compartments and the narcotics are
being sent from southern California to Columbus, Ohio and various parts of North Carolina.

3. On or about April 1, 2020, law enforcement seized a parcel (Parcel #1) from the
United Parcel Services (UPS). Parcel #1 was sent from a Jose Osvno from a UPS store in
Gardena California to a Gil Flores to 2810 Citizens Place, Columbus, Ohio 43232. Parcel #1 was
found to contain approximately 227 grams of suspected heroin. Your affiant believes Gil Flores
to be short for Gilberto FLORES and that FLORES was the intended receiver of Parcel #1.

Page 2 of 5
Case: 2:20-mj-00591-EPD Doc #: 1 Filed: 08/28/20 Page: 4 of 6 PAGEID #: 4

4. In June 2020, information gained from various sources during the course of the
investigation indicated that the PARDO RODRIGUEZ DTO had a vehicle with an aftermarket
hidden compartment and that members utilize it to transport narcotics from southern California
to the Columbus, Ohio area. Investigators observed PARDO RODRIGUEZ, FLORES, and
AGUIAR VIERA driving and associating with a 2010 Mercedes Benz E320 bearing California
registration 8HLT757, at 648 West 92nd Street Apartment 19, Los Angeles, California 90044.
Investigators further observed PARDO RODRIGUEZ, FLORES, and AGUIAR VIERA at
CRUZ?’s residence with the 2010 Mercedes Benz E320. CRUZ appeared to be working on and
near the right rocker panel. During this same time information gained from various sources
during the course of the investigation indicated that PARDO RODRIGUEZ was unhappy with
the concealment of the aftermarket hidden compartment on one of the PARDO RODRIGUEZ
DTO’s vehicles and was having work done to better conceal it. Your affiant believes CRUZ
works for the PARDO RODRIGUEZ DTO and is the mechanic who was working to better
conceal the aftermarket hidden compartment on the 2010 Mercedes Benz E320.

5. Investigators further observed PARDO RODRIGUEZ, FLORES and AGUIAR
VIERA making multiple visits to convenient stores that offer electronic money wire services.
PARDO RODRIGUEZ, FLORES and AGUIAR VIERA were observed taking turns going into
the stores for short periods of time and returning to their vehicle with only receipts in their hands.
Your affiant knows that it is a common practice of DTO’s to send money via electronic money
wire services in amounts under $1,000.00 to avoid law enforcement detection. Your affiant
believes PARDO RODRIGUEZ, FLORES and AGUIAR VIERA were sending money in the
form of a payment or a down payment in preparation for a shipment of narcotics.

6. On or about June 25, 2020, law enforcement conducted a traffic stop on AGUIAR
VIERA in the 2010 Mercedes Benz E320 while eastbound on Interstate 40 near mile post 25 in
Memphis/Shelby County Tennessee. The traffic stop resulted in the seizure of approximately
4950 grams of suspected fentanyl, approximately 500 grams of heroin, 2465 pills believed to be
Oxycodone in an aftermarket hidden compartment in the right rocker panel. Your affiant believes
that AGUIAR VIERA was acting under the PARDO RODRIGUEZ DTO and transporting their
narcotics to a purchaser in the southeastern United States.

7. During the course of the investigation, investigators observed PARDO RODRIGUEZ,
FLORES, AGUIAR VIERA and vehicles associated with them at 456 Derrer Road, Columbus,
Ohio 43204 on multiple occasions.

8. Just prior to July 24, 2020, information gained from various sources during the course
of the investigation indicated that the PARDO RODRIGUEZ DTO was expecting a parcel to
arrive in the mail that contained narcotics.

9. On or about July 24, 2020, law enforcement seized a parcel (Parcel #2) from FedEx.
Parcel #2 was sent from Jose Reyes Osuna at 648 West 92nd Street Apartment 19, Los Angeles,

Page 3 of 5
_ Case: 2:20-mj-00591-EPD Doc #: 1 Filed: 08/28/20 Page: 5 of 6 PAGEID #: 5

California 90044 to Jose Partida Firma at 456 Derrer Road. Parcel #2 was found to contain
approximately 953 grams of suspected fentanyl. After the time that Parcel #2 was scheduled to
be delivered investigators observed PARDO RODRIGUEZ drive by 456 Derrer Road. Your
affiant believes that PARDO RODRIGUEZ was driving by the residence to see if Parcel #2 had
been delivered and if it had been, he was going to retrieve it.

10. After Parcel #2 was seized information gained from various sources during the course
of the investigation indicated that the parcel that the PARDO RODRIGUEZ DTO was expecting
to arrive was seized prior to its arrival. Your affiant believes Parcel #2 was the parcel that the
information gained from various sources during the course of the investigation indicated was
scheduled to arrive but did not.

11. On or about August 26, 2020, law enforcement seized a parcel (Parcel #3) from
FedEx. Parcel #3 was sent from Jose Osuna at 648 West 92" Street Apartment 13, Los Angeles,
California 90044 to Manuel Mendoza at 456 Derrer Road, Columbus, Ohio 43204. Parcel #3 was
found to contain approximately 544 grams of suspected fentanyl. Prior to the expected delivery
time of Parcel #3, investigators observed PARDO RODRIGUEZ park approximately 1.5 blocks
south of 456 Derrer Road and park in a way that he could see up Derrer Road toward the
residence. Just before the expected delivery time of Parcel #3, investigators observed PARDO
RODRIGUEZ, get out of his vehicle and walk up Derrer Road toward the residence. While
walking PARDO RODRIGUEZ was looking all around. Your affiant believes PARDO
RODRIGUEZ was looking all around to see if law enforcement was watching him before he
went to retrieve Parcel #3. PARDO RODRIGUEZ was observed walking around the area in a
way that he could occasionally see the residence for approximately 20 minutes prior to returning
to his vehicle and departing the area. Your affiant believes that PARDO RODRIGUEZ was
watching and waiting to see if Parcel #3 was going to arrive and when it did not arrive as
scheduled he departed.

12. Your affiant noted that the sender name on Parcel #1, Parcel #2 and Parcel #3, Jose
Osvno, Jose Reyes Osuna, Jose Osuna all appear to be similar and possibly the same name just
different versions/spellings, indicating that all three parcels were sent form the same
person/organization. Your affiant further noted that the sender address of Parcel #2 and the
registered address on the 2010 Mercedes Benz E320 are the exact same and the address on Parcel
#3 is the same except for the apartment number being a 13 instead of a 19. Your affiant believes
these similarities ensure all 4 seizures are part of the PARDO RODRIGUEZ DTO.

13. Your affiant believes Abel PARDO RODRIGUEZ, Gilberto FLORES, Jovanni
AGUIAR VIERA and Willis CRUZ are working in conjunction with each other as the PARDO
RODRIGUEZ DTO in order distribute large amounts of heroin and fentanyl.

14. Based upon my training, experience and my review of the evidence gathered by
agents and other investigators assigned to this investigation, there is probable cause to believe

Page 4 of 5
Case: 2:20-mj-00591-EPD Doc #: 1 Filed: 08/28/20 Page: 6 of 6 PAGEID #: 6

Jovanni AGUIAR VIERA and others have violated 21 U.S.C 846, conspiracy to possess with
intent to distribute over 400 grams of fentanyl. This affidavit is in support of a request for the
issuance of a Federal complaint and arrest warrant for Jovanni AGUIAR VIERA,

go

Anthony Martin
Special Agent
Drug Enforcement Administration

 

Honora ble Ph
Chief United te / Ken roa
Cae . TS
Southern Dist KO on ae ss
OV Hist RIC

Page 5 of 5
